Citation Nr: 9907905	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-51 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).  

2. Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left wrist fracture (minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from June 1967 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a October 1995 rating decision from the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, granted service 
connection for PTSD, with an evaluation of 10 percent, and 
granted service connection for residuals of left wrist 
fracture, with a noncompensable evaluation, both effective 
from May 10, 1995, the date of claim.  By rating decision in 
June 1997, the RO increased the evaluation for the veteran's 
left wrist condition to 10 percent effective May 10, 1995.  
In November 1997, the veteran's claims file was transferred 
to the Cheyenne, Wyoming Medical and Regional Office Center 
(M&ROC) for further adjudication, at the request of the 
veteran. 

By letter dated in March 1998, the veteran, through his 
representative, indicated that he wished to withdraw the 
issue of an increased evaluation for residuals of shell 
fragment wounds of the left leg.  In May 1998, the M&ROC 
requested confirmation that the veteran wished to pursue an 
appeal on the issues of evaluation for PTSD and left wrist 
condition only.  

By letter dated in May 1998, the veteran confirmed that the 
issue of evaluations for service-connected PTSD and left 
wrist condition, were the issues, with which he wished to 
proceed.  The Board has accordingly construed the issues for 
appellate review as limited to those reported on the title 
page.




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's PTSD, since date of claim for and grant of 
compensation benefits, has been manifested by occasional 
decrease in ability to perform occupational tasks, 
emotional restriction, sleep difficulties and occasional 
nightmares, and mild anxiety.  

3. The veteran's left wrist fracture residuals, since date of 
claim for and grant of compensation, has been manifested 
by limitation of motion, mild swelling, pain on lifting, 
and loss of strength


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of not more than 30 
percent for service-connected PTSD, effective from May 10, 
1995, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996); 38 C.F.R. 
§§ 4.7, 4.130; Diagnostic Code 9411; 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).  

2. The criteria for an initial evaluation in excess of 10 
percent for service-connected residual of a left wrist 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, 
Diagnostic Code 5215 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he incurred a 
trauma to his left wrist where he had an operation for a 
fracture two years previously in July 1967.  In September 
1968, a history of multiple fractures of his left wrist was 
noted.  X-ray examination was negative at that time.  In 
September 1969, the veteran reported that his left wrist was 
stiff and specific exercises were recommended.  The veteran's 
separation medical examination indicated scars on the left 
arm and forearm.  On a report of medical history, completed 
on the same day, the veteran reported a history of a wrist 
operation following a compound fracture.  

The veteran's service personnel records show that he served 
in Vietnam from December 1967 to August 1968 and was awarded 
the Purple Heart Medal, Combat Infantryman Badge, Vietnam 
Service Medal, and Vietnam Campaign Medal, among other awards 
and decorations.  

The veteran filed an initial claim for VA benefits for 
service connection for injuries to his left leg, left wrist, 
and left hand, and for PTSD on May 10, 1995.  

In a statement, also received on May 10, 1995, the veteran 
provided a detailed description of his service in Vietnam.  
He noted that he witnessed several friends being shot and 
killed, and witnessed others in his unit losing legs to 
ammunition fire.  The veteran stated that while on patrol he 
jumped down a small hill to avoid friendly fire and landed on 
top of his machine gun, injuring his wrist.  A hairline 
fracture was found, a cast put on it, and the veteran was 
placed on light duty.  He reported a second injury after his 
unit was cut-off on a mountain for several days.  


The veteran reported that, when he returned home following 
service, he had a difficult time adjusting.  He reported 
difficulty sleeping, and stated that he could not walk around 
at night, drink coffee, or smoke because it reminded him of 
bad times.  He indicated that he could not tolerate anyone 
being behind him and would sit next to the wall.  He was 
overly critical of authority.  He reported graphic dreams 
that woke him up during the night.  He stated that he did not 
feel comfortable talking to others who did not understand, 
and he withheld his emotions.  

A VA joints examination was conducted in September 1995.  The 
veteran reported a history of multiple shrapnel wounds and a 
severe fall during service in Vietnam.  He indicated that the 
shrapnel wounds were in his left leg and complained of 
cramping on exertion.  He also complained of a throbbing pain 
in his left wrist periodically.  On physical examination, the 
left forearm and hand were completely normal.  The left wrist 
was mildly tender with a dorsal scar three inches long 
related to a childhood accident.  Range of motion testing 
revealed dorsiflexion of 65 degrees and plantar (sic) flexion 
of 65 degrees.  The examiner recorded a diagnosis of residual 
fracture of the left wrist.  X-ray examination of the wrist 
revealed slight deformity of the distal radius, possibly 
secondary to old trauma.  

A VA PTSD examination was also conducted in September 1995.  
The veteran reported that he was awarded the Purple Heart due 
to a shrapnel wound in his left leg.  He stated that on that 
occasion, his platoon of 40 men was run over, and 38 were 
killed.  The service assisted the veteran in finding a job as 
a police officer following service, which the veteran 
continued for 23 years.  He stated that his first marriage 
had ended due to his emotional problems.  The veteran 
reported restless sleep and nightmares about once every one 
or two weeks.  He had intrusive memories about the war and 
was always alert and on guard.  The veteran related that he 
had no interest in any social activity and had no friends.  
He avoided situations that reminded him of the war, as he 
would get nervous and upset.  He had frequent bouts of 
depression with guilt feelings.  




The examiner recorded that no psychotic symptoms were 
elicited, but the veteran was tense and anxious, especially 
when talking about the war.  The examiner noted a diagnosis 
of delayed chronic PTSD.  He recorded a global assessment of 
functioning (GAF) score of 60.  

By letter dated in February 1996, B.S.G., D.O. reported that 
he had examined the veteran with regard to chronic left wrist 
pain and/or restricted motion.  Range of motion testing 
showed dorsiflexion of 70 degrees, volar flexion of 40 
degrees, ulnar deviation of 20 degrees, radial deviation of 
15 degrees and supination of 40 degrees.  Right wrist and 
forearm motion was full.  Dr. B.S.G. noted mild swelling of 
the left wrist with increased prominence to the ulnar 
styloid.  

In his VA Form 9, substantive appeal, received in June 1996, 
the veteran reported he did not believe that his VA 
examination had been conducted properly based on time 
constraints.  He noted that his PTSD examination was 
conducted in fifteen minutes with three interruptions.  He 
stated that he had difficulty understanding the VA physician 
due to his foreign accent.  He stated that the VA examiner 
had placed too much emphasis on his continued employment 
record.  

The record contains a treatment summary from R.C.B., M.S.W., 
from the Vet Center in Philadelphia, Pennsylvania, dated in 
August 1996.  R.C.B. reported that the veteran had been a 
police officer for almost 25 years and looked forward to 
retirement within the next year.  He noted that the veteran's 
difficulty with authority figures, developed during his 
military service, had prevented him from getting any 
promotions in his job as a police officer.  The veteran had 
been disciplined on more than one occasion for 
insubordination, most recently two months earlier due to 
disobeying a superior and being disrespectful.  The veteran 
chose to work the "graveyard shift" because it provided him 
with the least contact with his superiors and with other 
people in general.  


R.C.B. recorded that the veteran's social and family life was 
severely impaired by his inability to communicate his 
feelings or show emotions.  The veteran had mentioned that 
his first marriage ended due to his inability to communicate, 
and his second marriage was headed in that direction, when 
his wife got him into therapy at the Vet Center.  The 
veteran's wife had been involved in his therapy.  The 
veteran's relationship with his children lacked emotional 
support, and his extended family did not feel they understood 
him, as he was unable to show proper emotional responses.  
The veteran feared that if he began to let his emotion out, 
he would be unable to control it.  He refused medication for 
treatment because he did not want to report it to his 
superiors and he feared that he would be over-medicated and 
become dysfunctional.  R.C.B. noted that the veteran 
continued to relive his Vietnam experience through intrusive 
thoughts, nightmares, distrust of others, emotional numbness, 
flat affect, and distancing himself from family and friends.  

At a hearing before a M&ROC hearing officer in August 1996, 
the veteran testified that he was currently being treated 
weekly for his PTSD at the Vet Center.  Transcript, pp. 1-2.  
He stated that he did not socialize, and the only time he 
went anywhere was on family vacations to the lake or to 
Washington, D.C.  Transcript, p. 2.  He stated that his 
relationship with his children was as good "as can be 
expected."  He indicated that he tried to talk to them about 
their problems, but sometimes had to walk away due to anger.  
Transcript, pp. 2-3.  He reported that during treatment for 
his injuries in Vietnam and following the death of several 
friends, he broke down and cried and had to be given 
medication to calm him.  One of his superiors yelled at him 
for crying.  The veteran attributed this incident to his 
inability to show emotion currently.  Transcript, pp. 11-12.  

The veteran testified that he worked as a police officer on 
the midnight shift because there was less contact with 
administrative personnel, with whom he had had difficulties.  
Transcript, p. 3.  He stated that he had difficulty sleeping, 
but it was easier to sleep during the day than at night.  
Transcript, p. 4.  The veteran stated that his spouse took 
him to the Vet Center to get help, or "that's it."  She 
told the veteran that he did not respond appropriately to 
situations, including the death of his younger sister.  
Transcript, p. 4.  

The veteran testified that during his first marriage he would 
lose his temper and have to vent it by throwing his military 
bag or hitting a heavy bag until he was exhausted.  
Transcript, p. 11.  The veteran testified that he had lost 
time from work due to his inability to get along with his 
supervisors.  He stated that he used sick time, when he 
needed to get away.  Transcript, pp. 8-9.  

The veteran testified that, over time, his left wrist had 
been bothering him more and more.  Transcript, p. 5.  He 
reported that he injured his wrist when he had jumped off a 
small bridge to evade friendly fire.  He stated that a cast 
was put on his wrist and had to be redone because it got wet.  
He returned to the field following removal of the cast.  
Transcript, pp. 6-7.  The wrist continued to bother him upon 
return from Vietnam, and he was provided with medication for 
the pain.  He testified that in the previous four-to-five 
years the wrist had become worse and related that he would 
get a sharp pain, when he tried to pour milk from a gallon 
jug.  Transcript, p. 7.  

A VA examination for joints was conducted in April 1997.  The 
veteran reported that he fractured his left wrist during 
service in Vietnam and had undergone prior surgery to his 
left wrist at age 12.  He stated that the pain was worse 
after lifting, and he had early morning stiffness of the 
wrist.  Cold and damp weather made his left wrist worse.  
Physical examination revealed a four-inch dorsal scar, which 
was well healed, and non-tender.  The wrist was not tender or 
swollen.  Range of motion testing revealed dorsiflexion of 45 
degrees and palmar flexion of 65 degrees.  Grip strength was 
normal.  The examiner recorded a diagnosis of residuals of a 
fractured left wrist with marked decreased range of motion 
and possible degenerative joint disease.  X-ray examination 
showed two small chronic avulsion fragments at the 
radiocarpal space and demineralization of the carpal bones.  

By rating decision in June 1997, the M&ROC increased the 
evaluation for service-connected to residuals of a fractured 
left wrist to 10 percent, effective May 10, 1995.  

A VA examination was conducted in October 1997.  The examiner 
noted review of the claims file including the previous VA 
PTSD examination and the report from R.C.B.  The veteran 
retired from the police force in August 1997 following 
difficult relations with his superiors and three occasions of 
disciplinary action.  He moved to Wyoming where there were 
fewer people.  Prior to moving, the veteran was involved in 
outpatient group and individual therapy, but outpatient group 
therapy was not available at the Sheridan VA medical center 
(MC).  

The veteran related that he preferred to be away from people, 
but lived in town to avoid isolating his children.  He stated 
that he had difficulty with authority, difficulty sleeping, 
and nightmares once every one or two weeks.  He stated that 
his nightmares were usually of the three-day period when his 
platoon was overrun and the majority of the men killed in an 
ambush.  He expressed difficulty with emotional restriction 
and was unable to cry at his sister's and grandmother's 
funerals.  When alone, the veteran's thoughts often reverted 
to "dumb things" from his Vietnam service, not all of which 
were negative.  

The veteran had been unemployed since retirement, but was 
considering going back to college, perhaps in the counseling 
field.  He stated that he enjoyed working with other veterans 
and was volunteering as a driver at the VAMC.  He reported 
that he had not made any significant friends since moving, 
but did have four or five friends prior to moving, with whom 
he and his wife would socialize.  He reported that he used to 
drink alcohol heavily, but had cut down drastically and had 
only one drink every several months.  

Mental status examination showed the veteran's speech to be 
logical and coherent without a sign of thought disorder or 
organicity.  His affect was mildly constricted and his mood 
was mildly anxious.  He denied any current suicidal or 
homicidal ideations, hallucinations, or delusions.  The 
examiner recorded an assessment of mild symptoms of PTSD, but 
noted that the veteran had been able to work as a police 
officer for 23 years.  The examiner noted that the veteran 
had trouble getting along with authority, but otherwise 
carried out his duties reasonably well.  



The examiner further noted that the veteran had some 
emotional restrictions, sleep difficulties, and post-
traumatic nightmares.  He reported a GAF rating of 70.  

The record contains VA outpatient treatment records dated 
from September 1997 to April 1998.  On his second visit, the 
examiner noted that the veteran showed little emotion.  In 
November 1997, the veteran reported sharp pain in his left 
wrist and loss of strength in the left hand when lifting.  
The examiner noted tenderness over the "snuff box area," 
limited strength and lifting limits, and constant throbbing.  
In February 1998, the VA physician noted that the veteran 
could not hyperextend his wrist and lost strength when 
lifting.  Good dorsiflexion and plantar flexion was noted.  
The physician recommended a nerve conduction study to rule 
out carpal tunnel syndrome 

In May 1998, R.C.B., M.S.W., submitted a second treatment 
summary.  He reported that the veteran had a diagnosis of 
severe chronic PTSD.  He reported the veteran had witnessed 
and experienced events that caused death and serious injury 
to soldiers in his unit, and he responded with intense fear 
and helplessness.  The veteran had recurrent intrusive 
recollections, recurring dreams/nightmares of the events, 
feelings of detachment, extreme diminished interest in 
significant activities, hyper-vigilance, difficulty with 
concentration, outbursts of rage and anger, and exaggerated 
startle response.  His range of affect was restricted by his 
inability to express emotion.  R.C.B. noted that these 
symptoms caused the veteran severe impairment and distress in 
social and occupational functioning.  

R.C.B. reported that the veteran's rage reaction and anger 
caused disciplinary action on his job and resulted in two 
occasions when he was suspended without pay.  The veteran's 
difficulty with authority caused conflict within his family 
as well.  R.C.B. indicated that when the veteran left 
treatment to move to Wyoming, he had a GAF of 43.  

General Criteria

When a veteran is awarded service connection for a disability 
and appeals the originating agency's rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
In the instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. January 20, 1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1998).


Specific Criteria for PTSD

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  

In the instant case, the RO provided the veteran notice of 
the revised regulations in the April 1997 statement of the 
case.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Under the old Schedule, the following evaluations are 
provided for:

? 10 percent for less than the criteria for a 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety, productive of mild social and industrial 
impairment.  
? 30 percent for definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people; psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency, 
and reliability levels as to produce definite industrial 
impairment.   
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, and 
efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

The current Schedule provides for the following evaluations:  
? 10 percent for occupational and social impairment due to 
mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during 
periods of significant stress, or, symptoms controlled by 
continuous medication.  
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss.  
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1998).  

Analysis

In the instant case, the record contains two VA psychiatric 
examinations and two summaries of treatment by R.C.B.  The VA 
examiners both noted that the veteran had been employed as a 
police officer for 23 years prior to retirement.  The VA 
examiner in October 1997 noted an assessment of mild PTSD, 
taking into consideration the veteran's difficulties with 
authority, employment history, emotional restriction, sleep 
difficulties, and nightmares.  

The veteran did report that prior to moving to Wyoming 
shortly before the October 1997 examination, he had four-to-
five friends, with whom he and his wife socialized.  He 
expressed an interest in returning to school to become a 
counselor and enjoyed working with other veterans.  The VA 
examiner in September 1995 recorded a diagnosis of delayed 
chronic PTSD, taking into consideration the veteran's 
employment history, restless sleep, nightmares, and his 
report of no social activity.  

In May 1998, R.C.B. reported that the veteran had severe 
impairment and distress in social and occupational 
functioning.  In August 1996, R.C.B. noted that the veteran's 
social and family life was severely impaired by his inability 
to communicate his feelings or show emotions.  

The Board finds that the veteran's symptomatology more 
closely approximates a 10 percent evaluation under the old 
Schedule.  The veteran exhibits emotional tension and has 
some social and industrial impairment.  However, that 
impairment is not "distinct, unambiguous, and moderately 
large in degree."  Until retirement the veteran had 
maintained a single job for 23 years.  The record shows that 
his family relationship was strained, but that he had sought 
counseling at the request of his spouse.  The veteran 
reported some social outlets, prior to moving, and advised 
that he volunteered at VA after moving.  The Board notes that 
the VA examinations in September 1995 and October 1997 were 
performed by psychiatrists, and the VA examiner in October 
1997 reviewed the veteran's claims file including the 
previous VA examination and the August 1996 report of R.C.B.  
The Board finds the consistent opinions of the two VA 
examiners are entitled to more weight than the opinion of 
R.C.B., a social worker.  

Under the new Schedule, the Board finds that the veteran's 
symptomatology more closely approximates a 30 percent 
evaluation.  The veteran did experience some decrease in work 
efficiency due to his problems getting along with his 
supervisors.  He was suspended without pay twice and 
indicated that he would use sick time when he needed to get 
away from his superiors.  

The veteran testified at the August 1996 hearing that he 
worked the midnight shift because he would have less contact 
with the administration and with other people in general.  
The evidence is against an evaluation in excess of 30 percent 
as the veteran did maintain employment in a single job for 23 
years.  He continues to be married, although the relationship 
is sometimes strained by his emotional restriction.  The 
veteran indicated an interest in returning to school, 
becoming a counselor, and working with other veterans.  

Thus with application of Fenderson v. West, No. 96-947 (U.S. 
Vet. App. January 20, 1999), the effective date of the 30 
percent increased in the disability evaluation for PTSD is 
May 10, 1995, the date of claim as well as grant of service 
connection.

The Board finds that PTSD has not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards, thereby precluding referral of the 
veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of an evaluation in excess 
of 30 percent for PTSD on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).


Specific Criteria
Evaluation for Residual of Left Wrist Fracture

Limitation of motion of the wrist, with dorsiflexion less 
than 15 degrees or palmar flexion limited to in line with the 
forearm warrants a 10 percent rating.  38 C.F.R. Part 4, 
Diagnostic Code 5215.  An evaluation in excess of 10 percent 
is warranted for wrist ankylosis at various degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5214.  Normal wrist 
dorsiflexion is 70 degrees, normal wrist palmar flexion is 80 
degrees, wrist ulnar deviation is 45 degrees and wrist radial 
deviation is 20 degrees.  38 C.F.R. § 4.71, Plate I (1998).  




The Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  

The provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Analysis

In the instant case, none of the medical evaluations of the 
veteran's left wrist showed dorsiflexion less than 15 degrees 
or palmar flexion limited to in line with the forearm.  The 
most recent VA treatment record noted good dorsiflexion and 
plantar (sic) flexion.  VA examination in April 1997 showed 
dorsiflexion of 45 degrees and palmar flexion of 65 degrees.  
In February 1996, Dr. B.S.G. reported dorsiflexion of 70 
degrees and flexion of 40 degrees.  VA examination in 
September 1995 showed dorsiflexion of 65 degrees and plantar 
(sic) flexion of 65 degrees.  There is no competent evidence 
of record of any ankylosis of the veteran's left wrist, which 
would warrant an evaluation in excess of 10 percent.  

The Board notes that the veteran has indicated increased pain 
in his left wrist, especially on lifting.  Mild swelling was 
noted by Dr. B.S.G.  The VA examiner in April 1997 noted no 
tenderness or swelling of the veteran's left wrist and his 
grip strength was normal.  VAMC treatment records in November 
1997 and February 1998 indicated some loss of strength in the 
left hand with pain on lifting.  
The Board has considered these reports of pain and loss of 
strength in the left hand, but finds that an evaluation in 
excess of 10 percent is not warranted.  

The Board notes that under the Schedule there is no provision 
for an award in excess of 10 percent for loss of range of 
wrist motion, and the 10 percent award is warranted only upon 
severe loss of range of motion.  

As the Board noted earlier, this cases involves an appeal as 
to the initial rating of the veteran's left wrist disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, No. 96-947, slip op. At 8 (U.S. Vet. App. Jan. 20, 
1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Id. at 9.  In 
the case at hand, the Board finds that based on the totality 
of the evidentiary record, a staged rating is not appropriate 
at any time since the initial grant of service connection for 
the left wrist disability. 

The preponderance of the evidence is against a finding that 
the veteran's limited strength and pain limit his range of 
motion to an extent which would warrant an evaluation in 
excess of 10 percent.

Residuals of a fracture of the left wrist have not rendered 
the veteran's disability picture has not rendered the 
veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding referral of the veteran's case to the Director of 
the VA Compensation and Pension Service for consideration of 
an evaluation in excess of 30 percent for PTSD on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial increased evaluation of 30 percent 
for PTSD is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left wrist fracture is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  Words such as "mild", "considerable" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  It should also 
be noted that use of terminology such as "severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

- 18 -


- 1 -


